DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A preliminary issue arises with regard to claims 8-14.  Claim 8 recites “one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media”; as the computer readable storage media are not stated in the claim to be non-transitory, the claim might be construed as reading on transitory signals, which would not be a process, machine, manufacture, or composition of matter, and therefore not statutory.  However, paragraph [0040] of the instant specification states:  “A computer readable storage medium, as used herein, is not to construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, claims 8-14 are interpreted as reciting one or more non-transitory computer readable storage media, and hence falling within the statutory category of article of manufacture. 

The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a method, and therefore falls within the statutory category of process, as do its dependents; independent claim 8 recites a computer program product, and therefore falls within the statutory category of article of manufacture; independent claim 15 recites a computer system comprising one or more processors, etc., and therefore falls within the statutory category of machine, as do its dependents (Mayo test, Step 1).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of receiving an order and analyzing whether it is essential, and a corresponding system and computer program product storing instructions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed method recited is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as receiving an order for a product from a customer, determining that the product is deemed non-essential, so notifying the customer, receiving a justification of an essentialness of the product from the customer, analyzing a sentiment of the justification, determining the product to be essential, processing the order as essential, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the receiving steps and the notifying step at most require the use of well-understood, routine, and conventional functions and technology to receive and send particular information (and might be performed without receiving or transmitting data over a network).  The two steps of determining, and the step of analyzing, need not be technological at all.  The step of processing the order as essential could be performed by a human being, and its performance by one or more Conventional user interface mechanisms such as tabs or buttons are provided allowing access to further interface screens for the user to access more detailed information and to set parameters concerning process user requests as described below with reference to FIG. 7, to modify system parameters as described below with reference to FIG. 8, to import or export a black list as described below with reference to FIG. 9, and to maintain or edit existing blacklists as described below with reference to FIG. 10.”  Furthermore, Boyer et al. (U.S. Patent Application Publication 2010/0262921), discloses (paragraph 13, with emphasis added): “At task 140, user U2 initiates the process of composing a reply to message M (e.g., clicking on a ‘reply’ button in a graphical user interface [GUI], etc.), in well-known fashion.”  See also similar paragraph 21 of Boyer et al.  Hence, the step of providing a button in a user interface involves only the use of well-understood, routine, and conventional technology for a particular purpose.  The limitations of claim 1, whether considered separately or in combination, do not raise the claimed invention to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that determining that the product is essential further comprises determining, by one or more computer processors, that the essentialness of the product exceeds an essentialness threshold.  Determining that a 
Claim 3, which depends from claim 1, recites that the method further comprises determining, by one or more computer processors, whether there are one or more other factors to consider in addition to the justification; responsive to determining that are one or more other factors to consider, analyzing, by one or more computer processors, the one or more other factors to consider; and based on the analysis of the sentiment and on the analysis of the one or more other factors, determining, by one or more computer processors, that the product is essential.  The two determining steps and the analyzing step are not in themselves technological, and could be performed by a human being.  Claim 4, which depends from claim 3, recites that the one or more other factors are one or more of data from a profile of the customer, metadata associated with the customer, location of the customer, a job of the customer, a name of the customer, an address of the customer, a phone number of the customer, an email address of the customer, a social network of the customer, a credit card number of the customer, and a shopping history of the customer.  Having the one or more other factors be one or more of these is not technological.  Claim 5, which depends from claim 3, recites that analyzing the one or more other factors comprises detecting, by one or more computer processors, data from an Internet of Things device.  Official notice is taken that Internet of Things devices are well-understood, routine, and conventional.  Detecting data from such a device is bound up with receiving data, which, as set forth above with regard to claim 1, only requires the use of well-understood, routine, and conventional functions and 
Claim 6, which depends from claim 1, recites changing, by one or more computer processors, definition of essentialness of the product in a product database.  Changing a definition is not technological.  The courts have recognized storing and retrieving information in memory as well-understood, routine, and conventional functions, in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, changing the definition in a product database merely requires the use of well-understood, routine, and conventional functions and technology.  The limitation of claim 6, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea.  
Claim 7, which depends from claim 1, recites that analyzing the sentiment of the justification uses one or more natural language processing techniques.  Vadodaria (U.S. Patent 10,332,297) discloses (column 16, lines 19-38, emphasis added): “Processing natural language for numerous applications is generally well known … Also, the use of language parsing in processing natural language is well known.”  Claim 7 thus requires only the use of well-understood, routine, and conventional functions and technology in the context of particular commercial interactions.  The limitation of claim 7, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea.  

Independent claim 15 is parallel to independent claim 1, reciting a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of one or more computer processors, the stored program instructions comprising instructions to perform operations corresponding to the steps of claim 1.  Official notice is taken that computer processors, computer readable storage media, and program instructions (also known as code, programming, software, etc.) have long been well-understood, routine, and conventional.  Similarly, claim 16 is parallel to claim 2, claim 17 is parallel to claim 3, claim 18 is parallel to claim 4, claim 19 is parallel to claim 5, and claim 20 is parallel to claim 6.  Thus, the limitations of claims 15-20 fail to raise the claimed invention to 

Allowable Subject Matter
Claims 1-7 are rejected under 35 U.S.C. 101, but recite non-obvious subject matter.
Claims 8-14 are rejected under 35 U.S.C. 101, but recite non-obvious subject matter.
Claims 15-20 are rejected under 35 U.S.C. 101, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Glunz (U.S. Patent Application Publication 2020/0380080) discloses determining a product request not to be (apparently) essential for a desired project, and requesting further information from an engineer to justify his request (paragraph 189; see also Figures 7A and 7B).  Glunz does not, however, disclose the method of claim 1, or the parallel computer program product of claim 8 and computer system of claim 15, and no other prior art of record discloses, teaches, or reasonably suggests modifying Glunz to arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.  The objections made in the previous Office Action are overcome, and the claims as amended are all non-obvious under 35 U.S.C. 103, but the .
Applicant next addresses Step 2A, Prong 1 (pages 9 and 10 of the Amendment and Remarks).  Applicant quotes claim limitations from claim 1, and asserts that as such, the claim is directed to more than certain methods of organizing human activity, and specifically commercial interactions.  In particular, Applicant argues that “providing … a button in a user interface” and “analyzing … a sentiment of the justification” claim 1 is manipulating data with a computing device which cannot be construed to be “organizing human activity.”  Examiner disagrees, and replies that that “providing … a button in a user interface” limitation only applies well-understood, routine, and conventional computer technology to enable a customer to communicate a response which could be communicated by other means (see the amended rejections under § 101).  The step of “analyzing … a sentiment of the justification” could be performed by a human being, or by a computer appropriately programmed to spot key words and word combinations.
Applicant further argues under Step 2A, Prong 2 (pages 10 and 11 of the Amendment and Remarks) that claim 1 as a whole integrates the recited judicial exception (if there is one) into a practical application, such that the claim is more than a drafting effort to monopolize the exception.  Applicant again quotes the claim limitation, and Examiner again remains unpersuaded.  Examiner does not deny that the recited method may be of some use, but the claims in the four Shepherd patents at issue in the Alice Corp. v. CLS Bank case were presumably of some use for exchanging obligations as between parties, and some of those claims recited actual technological components of computer systems.  The Supreme Court nonetheless ruled that the claims were not patent-eligible.
Finally, Applicant argues under Step 2B (pages 11 and 12 of the Amendment and Remarks) that claim 1 qualifies as patent-eligible, and again recites quotations of the claim limitations in an attempt to support the position.  Once again, Examiner finds nothing compelling in the claim limitations, or in Applicant’s words.
The present claims are to some degree analogous to the representative claim in the Ultramercial, Inc. v. Hulu, LLC decision, in which a method claim included, inter alia, “a third step of providing the media product for sale at an Internet website”, and therefore could not be carried out without the use of computer and telecommunication technology.  The Court of Appeal for the Federal Circuit found the claims patent-ineligible, and wrote “The claims’ invocation of the Internet also adds no inventive concept.  As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.”
Yet further, there is the District Court decision in FairWarning IP, LLC v. Iatric Systems, Inc., in which the court ruled, “Simply requiring computer implementation of an otherwise abstract-idea process, as FairWarning would require of the claim, does not make the claims patent-eligible.”  The judge set forth his reasons at greater length, and in particular wrote:
Moreover, the claims here are not like those we found patent eligible in Enfish.  In that case, we explained that the claims were “specifically directed to a self-referential tale for a computer database.”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016).  The claims were thus “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer.  Id. at 1336.  The claims here, in contrast, are not directed to an improvement in the way computers operate, nor does FairWarning contend as much.  While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather that the patented method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 637f.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)  Thus here, as in Electric Power, “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power, 2016 WL 4073318 at *4.  
In short, Judge Merryday seems to have essentially shared Examiner’s view that precedents such as Enfish do not put an end to the making of valid rejections under 35 U.S.C. 101 for being directed essentially to an abstract idea, and that not every claim that recites the use of a computer or digital communication is thereby patent-eligible.  Claim 1 of the instant application recites having a computer do essentially what human beings could do to determine that an ordered product is essential, and perform commercial interactions accordingly. 
The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 29, 2022